Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 1 of 11 PagelD# 5963

 

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division

OCT 30 202

 

 

CLERK, US. DISTRICT COURT
NORFOLK, VA

 

 

 

TRANS-RADIAL SOLUTIONS, LLC,
Plaintiff,

v. CIVIL ACTION NO. 2:18-cv-656

BURLINGTON MEDICAL, LLC, et al.,
Defendants.
MEMORANDUM OPINION AND ORDER

Before the Court is Plaintiff Trans-Radial Solutions, LLC’s (“TRS” or “Plaintiff’) Motion
for Summary Judgment on Liability, Defendants Burlington Medical, LLC, Fox Three Partners,
LLC, and Phillips Safety Products, Inc.’s Motion for Summary Judgment, and Defendant John
Williams’s Motion for Summary Judgment (the “cross motions”). ECF Nos. 149, 155, 163. The
parties’ cross motions were filed pursuant to Rule 56 of the Federal Rules of Civil Procedure. For
the reasons stated herein, Plaintiff's Motion for Summary Judgment is DENIED. Defendants
Burlington Medical, LLC, Fox Three Partners, LLC, and Phillips Safety Products, Inc.’s Motion for
Summary Judgment is GRANTED on Count VI, GRANTED IN PART on Counts VII and XI], and
DENIED on all remaining counts. Defendant John Williams’s Motion for Summary Judgment is
DENIED.

I. FACTUAL & PROCEDURAL HISTORY

On December 12, 2018, Plaintiff filed the instant action against four defendants: Burlington

Medical, LLC (“Burlington”), John Williams (“Williams”), Fox-3 Partners LLC (‘‘Fox Three”), and

Phillips Safety Products, Inc. (“Phillips”) (collectively “Defendants”). See Complaint (‘““Compl.”),
Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 2 of 11 PagelD# 5964

ECF No. 1. The Complaint initially alleged thirteen counts; however, the following ten counts

remain:

Count I:
Count II;
Count JIT:
Count IV:

Count VI:
Count VI:

Count VIII;

Count X:
Count XI:
Count XII:

Patent Infringement (against Burlington and Phillips)

Copyright Infringement Reproduction (against Burlington and Phillips)
Copyright Infringement Marketing and Sale (against Burlington and Phillips)
Unfair Competition, False Advertising and False Designation of Origin
Pursuant to 15 U.S.C. § 1125(a) (against all Defendants)

Common Law Passing Off (against all Defendants)

Tortious Interference with Prospective Contractual Relations (against all
Defendants)

Conversion (against Williams and Burlington)

Breach of Contract (against Burlington)

Civil Conspiracy (against all Defendants)

Misappropriation of Trade Secrets, 18 U.S.C. § 1836 (against Williams,
Burlington, and Fox Three)

Upon completion of discovery, the parties filed their respective motions for summary

judgment and accompanying memoranda. See ECF Nos. 149, 155, 163. Each party filed responses

to the cross motions for summary judgment. See ECF Nos. 179, 182, 185, 189. Plaintiff and

Defendants Burlington, Fox Three, and Phillips then filed replies. See ECF Nos. 194 and 199. While

the parties rarely agreed on many of the underlying facts in their cross motions for summary

judgment, the undisputed facts relevant to this Memorandum Opinion and Order are as follows:

TRS developed two radiation protection products named the Rad-Guard and the Cardio-

TRAP. ECF No. 159 at 6, ECF No. 151 at 3.

On October 15, 2014, TRS entered into a Non-Exclusive Distributorship Agreement (the

“Distribution Agreement”) with Burlington Medical Supplies Inc. (“BMS”) for the

distribution of TRS’s Rad-Guard and the Cardio-TRAP. ECF No. 159 at Ex. 12, ECF No.

151 at Ex. 9.
Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 3 of 11 PagelD# 5965

e The Distribution Agreement required, among other things, that BMS “agrees not to engage
in the distribution[,] promotion, marketing or sale of any goods or products that compete or
conflict with Manufacturer’s Products.” Jd.

e On December 4, 2014, TRS filed a provisional patent application for the Rad-Guard. ECF
No. 159 at 7. The Rad-Guard (i.e. the patent-in-suit) was later issued Patent Number 9,795,
346 by the U.S. Patent and Trademark Office. ECF No. 151 at Ex. 1.

e Burlington was created on April 30, 2015. ECF No. 179 at 6, ECF No. 151 at Ex. 16.
Burlington’s owners/stockholders include Defendant Fox Three, Defendant Williams, Fox-
Peninsula Holdings Inc., and The Peninsula Fund V Limited LLC. /d.

e The factual evidence is inconclusive as to the relationship between BMS and Burlington.
While Defendants argue that Burlington is a new company, separate from BMS and not
bound to the Distribution Agreement, ECF No. 179 at 6-7, Plaintiff argues that “[Burlington]
is a continuation of [BMS]” and obligated to abide by the terms of the Distribution
Agreement, ECF No. 183 at 2. It is undisputed, however, that after Burlington was created,
Burlington sold Rad-Guards and Cardio-Traps on behalf of Plaintiff. ECF No. 151 at 10.

e In late 2015, Burlington began selling its own radiation protection equipment named the IV
Mounted Barrier. ECF No. 159 at 8. Burlington and Burlington’s former chief executive
officer, Defendant Williams, worked with Phillips to manufacture and sell the IV Mounted
Barrier. ECF No. 151 at 7-8, ECF No. 179 at 7.

e In August of 2015, McLaren Bay Regional Hospital (“McLaren Bay’) purchased a Rad-
Guard through Burlington. ECF No. 151 at Ex. 11. In April of 2017, an employee of McLaren
Bay contacted TRS to purchase more Rad-Guards. ECF No. 159 at 31. TRS then referred

McLaren Bay back to Burlington to purchase the Rad Guard. ECF No. 151 at Ex. 11.
3
Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 4 of 11 PagelD# 5966

McLaren Bay ultimately contacted Burlington and purchased two IV Mounted Barriers from
Burlington. ECF No. 151 at Ex. 11, ECF No. 159 at 9-10, ECF No. 159 at Ex. 31. The factual
evidence is inconclusive as to how and why McLaren Bay purchased the IV Mounted
Barriers instead of the Rad-Guards.

e To promote the [IV Mounted Barrier product, Burlington used an advertising template that
was the same as, or substantially similar to, the flyer TRS used to market its Rad-Guard. ECF
No. 151 at 11, ECF No. 179 at 7. TRS’s flyer contained copyrighted photographs of the Rad-
Guard. /d. The copyrighted images are associated with Copyright Registration Numbers VAu
1-260-031 (the “’013 Registration”) and VA 2-178-713 (the “’713 Registration”). ECF No.
151 at 4 and Exs. 5 and 6. The factual evidence is inconclusive as to whether the copyright
is valid and whether Burlington copied the copyrighted images when it created its own
promotion materials.

Plaintiff seeks summary judgment for liability on all ten of the remaining counts in controversy.
Likewise, Defendants Burlington, Fox Three, and Phillips seek summary judgment for each of the
ten counts, claiming that Plaintiff will be unable meet its burden of proof at trial. Defendant Williams
seeks summary judgment for the five remaining counts against him, alleging that Plaintiff has
produced insufficient evidence to ‘pierce the corporate veil.’ The parties contend that there are no
issues of genuine fact despite clear disagreement on most of the facts in support of each count in
controversy. Upon review of the parties’ filings, the Court finds that a hearing is not required, and

the parties’ cross motions are now ripe for disposition.
Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 5 of 11 PagelD# 5967

II. LEGAL STANDARD

Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he Court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed R. Civ. P. 56(a); see also McKinney v. Bd of Trustees
of Md. Cmty. Coll., 955 F.2d 924, 928 (4th Cir. 1992) (“[S]ummary judgments should be granted in
those cases where it is perfectly clear that no issue of fact is involved and inquiry into the fact is not
necessary to clarify the application of the law.”) (citations omitted). In deciding a motion for
summary judgment, the court must view the facts, and inferences to be drawn from the facts, in the
light most favorable to the nonmoving party. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 247-48
(1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). When
considering cross-motions for summary judgment, the Court “must review each motion separately
on its own merits ‘to determine whether either of the parties deserves judgment as a matter of law.’”
Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (quoting Philip Morris, Inc. v.
Harshbarger, 122 F.3d 58, 62 n.4 (1st Cir. 1997)).

Once a motion for summary judgment is properly made and supported, the opposing party
“must come forward with specific facts showing that there is a genuine issue for trial.” Matsushita,
475 U.S. at 586-87 (internal quotations omitted). Summary judgment will be granted “against a
party who fails to make a showing sufficient to establish the existence of an essential element to that
party’s case, and on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,
477 U.S. 317, 324 (1986). “Genuineness means that the evidence must create fair doubt; wholly
speculative assertions will not suffice.” Ross v. Comme’ns Satellite Corp., 759 F.2d 355, 364 (4th
Cir. 1985), abrogated on other grounds by, Price Waterhouse v. Hopkins, 490 U.S. 228 (1989) );

see also Ash y. United Parcel Serv., Inc., 800 F.2d 409, 411-12 (4th Cir. 1986) (noting that the

5
Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 6 of 11 PagelD# 5968

nonmoving party must offer more than unsupported speculation to withstand a motion for summary
judgment).
II. DISCUSSION

A. Plaintiff and Defendants Burlington, Fox Three and Phillips’s Cross Motions for
Summary Judgment

Upon review, the Court finds genuine issues of material fact on each claim that Plaintiff
raised in its Motion for Summary Judgment. Therefore, Plaintiffis not entitled to summary judgment
on any of the ten remaining counts. However, with regard to Defendants’ Motion, the Court will
assess whether Plaintiff's claims for common law passing off (Count VJ), tortious interference with
prospective contractual relations (Count VID, and civil conspiracy (Count XI) contain sufficient
evidence to survive Defendants’ Motion for Summary Judgment. All other counts raised in
Defendants’ Motion contain triable issues of fact reserved for the fact finder.

a. Count VI-— Common Law Passing Off

Passing off “occurs when a defendant misrepresents its products as those of the plaintiff...
By contrast, ‘reverse passing off’... occurs either (1) ‘when the wrong doer removes the name or
trademark on another party's product and sells that product under a name chosen by the wrongdoer,’
or (2) ‘when the wrongdoer ... removes or otherwise obliterates the name of the manufacturer or
source and sells the product in an unbranded state.’” See Rutledge v. High Point Regional Health
System, 558 F. Supp. 2d 611, 620 (M.D. N.C. May 6, 2008) (citations omitted). Plaintiff alleges that
Burlington and Phillips “remov[ed] or obliterate[ed] TRS’s trademark from TRS’s copyrighted
photographs to create derivative marketing materials.” ECF No. 151 at 29. Therefore, Plaintiff
accuses Defendants of reverse passing off rather than passing off.

Case law within the United States Court of Appeals for the Fourth Circuit (“Fourth Circuit”)
Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 7 of 11 PagelD# 5969

supports a finding that a state cause of action for reverse passing off is pre-empted by copyright
infringement claims under the Copyright Act. See Fischer v. Viacom Intern. Inc., 115 F.Supp.2d
§35, 540 (D.Md.2000). “To determine whether a state claim is preempted by the Act, courts must
make a two-part inquiry: (1) the work must be within the scope of the subject matter of copyright,
and (2) the state law rights must be equivalent to any exclusive rights within the scope of federal
copyright.” Jd. (citation omitted). In evaluating part one of the inquiry, the scope of copyright
infringement encompasses “original works of authorship fixed in any tangible medium of
expression” including literary, pictorial, and audiovisual works. 17 U.S.C. § 102(a) (1996).
Accordingly, because all of Plaintiffs copyright claims involve the alleged infringement of its
photographs, and because photographs are pictorial works within the scope of copyright
infringement, the first prong of this inquiry is established.

“The second prong of the preemption inquiry requires a court to examine the rights a plaintiff
claims under state law to determine whether these rights are equivalent to the exclusive rights granted
by the Copyright Act.” Fischer, 115 F.Supp.2d at 541. “To avoid preemption, a cause of action
defined by state law must incorporate elements beyond those necessary to prove copyright
infringement, and must regulate conduct qualitatively different from the conduct governed by federal
copyright law.” Trandes Corp. v. Guy F. Atkinson Co., 996 F.2d 655, 659 (4th Cir.1993),

Upon review, reverse passing off is a common law cause of action with no explicitly defined
elements in Virginia jurisprudence. In lieu of inferring the common law elements, when
“determin[ing] whether the state law cause of action differs qualitatively from a Copyright Act
claim,... the court has reverted to examining the allegations underlying the state law cause of action.”
Rutledge, 558 F. Supp. 2d at 618; see also United States ex rel. Berge v. Bd. of Trustees of the Univ.

of Ala., 104 F.3d 1453, 1463 (4th Cir.1997); Rosciszewski v. Arete Assocs., Inc., | F.3d 225, 229
7
Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 8 of 11 PagelD# 5970

(4th Cir.1993). Here, the allegations undergirding Plaintiff's reverse passing off claim are one in the
same as the copyright claims. In support of Plaintiff’s copyright infringement claims, Plaintiff
alleges that “Burlington and Phillips, without the authorization or consent of TRS, constructed and
sold IV Mounted Barriers based on TRS’s photographs under the ’031 Registration.” Compl. 108.
Similarly, Plaintiff's reverse passing off claim alleges that “Defendants have used and are using an
infringing product, the IV Mounted Barrier, that is confusingly similar to the Rad-Guard™ Radiation
Barrier.” Compl. 4 138. Plaintiff uses the same facts to allege the unlawful use of Plaintiff's product
to create Defendants’ product.

In further support of this finding, the Rutledge court held that “[w]hen predicated on the facts
underlying a claim of copyright infringement, reverse passing off fails to constitute the extra element
necessary to avoid preemption by the Copyright Act.” 558 F. Supp. 2d at 621. Plaintiffs reverse
passing off claim merely duplicates the copyright owner's exclusive rights to reproduce and
distribute under 17 U.S.C. § 106(1-3). Therefore, this claim must be dismissed as a matter of law.

b. Count VH - Tortious Interference with Prospective Contractual Relations

Tortious interference requires satisfaction of the following elements: (1) the existence of a
valid contractual relationship or business expectancy; (2) knowledge of the relationship or
expectancy on the part of the interfering party; (3) the interfering party’s intentional interference
inducing or causing a breach or termination of the relationship or expectancy; and (4) resultant
damage to the party whose relationship or expectancy has been disrupted. Chaves v. Johnson, 230
Va. 112, 120 (1985). While tortious interference with a business expectancy does not require an
established contract, there must be at minimum a specific, prospective business relationship. The
accusing party must demonstrate “a probability of future economic benefit” and “a reasonable

certainty that absent [Plaintiff's] intentional misconduct, [Defendant] would have ... realized the

8
Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 9 of 11 PagelD# 5971

expectancy.” Commercial Bus. Sys., Inc. v. Halifax Corp., 253 Va. 292, 484 S.E.2d 892, 896 (1997)
(citation omitted).

Plaintiff alleges that “TRS had a valid business expectancy with every customer to whom
Burlington distributed, marketed, and sold the IV Mounted Barrier.” ECF No. 151 at 32. Asa factual
matter, the only [V Mounted Barrier purchaser which Plaintiff discusses having a specific business
relationship is McLaren Bay. Burlington sold a Rad-Guard to McLaren Bay in 2015. After TRS
referred McLaren Bay back to Burlington to purchase more Rad Guards in March of 2017, McLaren
Bay ultimately purchased an IV Mounted Barrier. A reasonable construction of the established facts
demonstrates that TRS expected Burlington Medical to act as a middleman in the sale of Rad-Guards
to McLaren Bay. Whether a business expectancy existed, whether intentional interference occurred,
and whether McLaren Bay would have still purchased the Rad Guard absent such interference are
factual matters reserved for jury determination.

Plaintiff's remaining business expectancies, however, are unqualified under Virginia law.
Plaintiff points to various emails and promotion materials that Burlington used to sell its 1V Mounted
Barrier as actions taken to tortuously interfere with Plaintiff's potential customers — 1.e. business
expectancies. ECF No. 151 at 31. Plaintiff does not point to any evidence that Plaintiff established
any business relationship for the sale of Plaintiffs own products to the alleged potential customers.
“The evidence of an expectancy must establish expectancy by and between two parties at least, based
upon something that is a concrete move in that direction.” Moore v. United Int'l Investigative Servs.,
209 F. Supp. 2d 611, 619-620 (E.D. Va. 2002). Plaintiff has alleged no evidence of any concrete
business relationships or expectancies between Plaintiff and the customers to which Burlington sold
their IV Mounted Barriers. “[P]roof of subjective expectations will not suffice... [T]he proof must

establish a ‘probability’ of future economic benefit to a plaintiff. Proof of a ‘possibility’ that such
9
Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 10 of 11 PagelD# 5972

benefit will accrue is insufficient.” Halifax Corp., 253 Va. at 301. Accordingly, Plaintiff's tortious
interference with a business expectancy claim is limited to the expectancies associated with McLaren
Bay only.
c. Count XI - Civil Conspiracy

There is factual support for TRS’s claim that Defendants were engaged in a civil or statutory
conspiracy in furtherance of the unlawful acts associated with various counts in the Complaint.
However, a state law cause of action that is not qualitatively different from a plaintiff's underlying
copyright and patent infringement claims are preempted by the Copyright Act. See Tire Engineering
and Distribution, LLC v. Shandong Linglong Tire Company, Ltd., 682 F.3d 292, 312-13 (4th Cir.
2012); see also Mician v. Catanzaro, 2018 WL 2977398, *6 (E.D.Va. Jun. 13, 2018). In examining
this issue, the Fourth Circuit concluded:

“(ujnder Virginia law, ‘[t]he gist of the civil action of conspiracy is the damage

caused by the acts committed in pursuance of the formed conspiracy and not the mere

combination of two or more persons to accomplish an unlawful purpose or use an

unlawful means.’.... Thus the core of the claim for conspiracy to infringe copyrights

is identical to that under the Copyright Act, and the extra element of agreement or

combination does not make it otherwise.”
Tire Engineering and Distribution, LLC, 682 F.3d at 312 (citations omitted).

Furthermore, this Court has indicated, and the United States Court of Appeals for the Federal
Circuit agrees, that “there is no statute in the federal laws concerning patents which gives rise to a
cause of action for ‘conspiracy.’” International Rectifier Corp. v. Samsung Electronics Co., Lid.,
361 F.3d 1355, 1361 (Fed. Cir. 2004) (citing Cognitronics Imaging Sys., Inc. v. Recognition
Research Inc., 83 F.Supp.2d 689, 699 n. 15 (E.D.Va.2000)). Accordingly, the underlying unlawful

act for Plaintiff's alleged state conspiracy claims cannot be based upon Plaintiff's federal patent

infringement claims (Count J) or federal copyright infringement claims (Counts II and III). The only

10
Case 2:18-cv-00656-RAJ-DEM Document 235 Filed 10/30/20 Page 11 of 11 PagelD# 5973

remaining claims that Plaintiff may rely upon in furtherance of its civil and statutory conspiracy
allegations are Counts IV, VII, VIII, X, and XII.
B. Defendant Williams’s Motion for Summary Judgment

Defendant Williams’s Motion for Summary Judgment generally addressed several points of
factual contention between the parties. Upon review, Williams’s motion sets forth two legal
arguments: 1) that Plaintiff is unable to “pierce the corporate veil” as Williams acted on behalf of
Burlington in his capacity as the chief executive officer, and 2) that Plaintiff's calculation for
damages are speculative. Williams does not specify which counts these legal arguments are to be
applied to; however, the Court recognizes that only five counts remain against Williams: Counts IV,
VII, VIII, XI and XII. Upon review, the Court finds a genuine dispute as to the material facts
underlying each of the five remaining counts. For these reasons, Defendant Williams’s Motion for
Summary Judgment is Denied.

IV. CONCLUSION

For the foregoing reasons, it is ORDERED that Plaintiff's Motion for Summary Judgment
is DENIED, that Defendants Burlington Medical, LLC, Fox Three Partners, LLC, and Phillips
Safety Products, Inc.’s Motion for Summary Judgment is GRANTED on Count VI, GRANTED IN
PART on Counts VII and XI, DENIED on all remaining counts, and Defendant John Williams’s
Motion for Summary Judgment is DENIED.

The Court DIRECTS the Clerk to provide a copy of this Memorandum Opinion and Order

to counsel of record.

IT IS SO ORDERED. fe
Raymond A, Jackson

Norfolk, Virginia ” _e
October 34 , 2020 United States District Judge

 

11
